Filed 2/8/22 P. v. Vaca CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                  IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       SIXTH APPELLATE DISTRICT


 THE PEOPLE,                                                         H047346
                                                                    (Santa Clara County
             Plaintiff and Respondent,                               Super. Ct. No. 199877)

             v.

 BRYAN CHRISTOPHER VACA,

             Defendant and Appellant.



                                              I.     INTRODUCTION
         In 1998, defendant Bryan Christopher Vaca was convicted by jury of second
degree murder (Pen. Code, § 187)1 and attempted murder (§§ 664, subd. (a), 187). The
jury also found true allegations that he personally used a deadly and dangerous weapon
in the commission of each offense (§ 12022, subd. (b)(1)). In a second phase of the trial,
the jury found that defendant was legally sane when he committed the offenses.
Defendant was sentenced to 24 years to life in prison. This court affirmed the judgment
on direct appeal. (People v. Vaca (August 9, 2000, H019100) [nonpub. opn.].)
         In 2019, defendant filed a petition for resentencing under a prior version of
section 1170.95, which allowed individuals convicted of felony murder or murder under
the natural and probable consequences doctrine to petition the superior court to vacate the

         1   All further statutory references are to the Penal Code unless otherwise indicated.
conviction based on changes in the law. After appointing defendant counsel and
receiving briefing from the parties, the trial court denied the petition.
       Defendant filed a notice of appeal from the trial court’s order denying his
section 1170.95 petition. Defendant’s appointed counsel has filed a brief pursuant to
People v. Wende (1979) 25 Cal.3d 436 (Wende) that raises no issues but asks this court to
conduct an independent review of the record. We notified defendant that he may submit
written argument on his own behalf within 30 days. That period has elapsed, and we
have received no response from defendant.
                                    II.    DISCUSSION
       California law entitles a defendant to a first appeal of right from his or her
conviction (§ 1237, subd. (a); People v. Kelly (2006) 40 Cal.4th 106, 117 (Kelly)), and a
defendant has the constitutional right to the effective assistance of counsel in that appeal
(Evitts v. Lucey (1985) 469 U.S. 387, 396). Thus, when counsel in a first appeal of right
notifies the appellate court that there are no arguable issues, the court must conduct an
independent review of the record to protect the defendant’s right to effective assistance
of counsel. (Kelly, supra, at pp. 118-119; In re Sade C. (1996) 13 Cal.4th 952, 978; see
Wende, supra, 25 Cal.3d at p. 441; People v. Serrano (2012) 211 Cal.App.4th 496, 500
(Serrano).) However, “[b]oth the United States Supreme Court and the California
Supreme Court have concluded that due process does not require [independent] review
[of the record] other than in the first appeal of right.” (Serrano, supra, at p. 500.)
       The instant appeal originates from a postconviction proceeding and not a first
appeal of right, and therefore defendant is not entitled to have this court independently
review the record to determine whether there are any arguable issues. (See Serrano,
supra, 211 Cal.App.4th at pp. 500, 501, 503.) As appointed counsel has not raised an
arguable issue regarding the trial court’s order and defendant has not filed a supplemental
brief, we shall dismiss the appeal. (See id. at pp. 503-504; see also People v. Cole (2020)
52 Cal.App.5th 1023, 1028, 1029, 1040 [appellate court dismissed appeal from denial of

                                              2
§ 1170.95 petition without conducting independent review, where appointed counsel filed
Wende brief and defendant did not file supplemental brief], review granted Oct. 14, 2020,
S264278; People v. Scott (2020) 58 Cal.App.5th 1127, 1129-1130 [same], review granted
Mar. 17, 2021, S266853; People v. Figueras (2021) 61 Cal.App.5th 108 [same], review
granted May 12, 2021, S267870; but see People v. Flores (2020) 54 Cal.App.5th 266,
269 [when appointed counsel files Wende brief in appeal from denial of a § 1170.95
petition, an appellate court “is not required to independently review the entire record,
but the court can and should do so in the interests of justice”]; People v. Allison (2020)
55 Cal.App.5th 449, 456 [same]; People v. Gallo (2020) 57 Cal.App.5th 594, 598
[same].)2
                                  III.   DISPOSITION
       The appeal is dismissed.




       2 The following issues are currently pending before the California Supreme Court
in People v. Delgadillo (Nov. 18, 2020, B304441) [nonpub. opn.], review granted
Feb. 17, 2021, S266305: “(1) What procedures must appointed counsel and the Courts
of Appeal follow when counsel determines that an appeal from an order denying
postconviction relief lacks arguable merit? (2) Are defendants entitled to notice of these
procedures?”
( [as of Feb. 8, 2022], archived at:
.)

                                             3
                  BAMATTRE-MANOUKIAN, ACTING P.J.




WE CONCUR:




GROVER, J.




DANNER, J.




People. v. Vaca
H047346